Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
1.	This communication is in response to applicant's 06/24/2022 communications in the application of Wang et al. for the "METHOD FOR REGULATING TRAFFIC OF TCP FLOW" filed 12/01/2020.  This application claims foreign priority to 109123851, filed 07/15/2020 in Taiwan.  The amendment and response have been entered and made of record.  Claims 1-10 are pending in the present application. 

2.         Applicant’s remarks and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 103 as discussed below.  Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.

3.           In response to Applicant’s argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection.  The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant’s disclosure in all aspects.  In addition, the Applicant has not argued any narrower interpretation of the claim limitations, nor amended the claims significantly enough to construe a narrower meaning to the limitations. Since the claims breadth allows multiple interpretations and meanings, which are broader than Applicant’s disclosure, the Examiner is required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims in parallel to the Applicant in the response and reiterates the need for the Applicant to distinctly define the claimed invention.

4.      In response to Applicant’s argument that there is no suggestion to combine the references, i.e., Schmatz et al. (US#10,986,021) in view of Malhotra et al. (US#8,743,693) as proposed in the office action.  The Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.        Claims 1, 2, 6-7, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schmatz et al. (US#10,986,021) in view of Malhotra et al. (US#8,743,693).
Regarding claim 1, the references disclose a novel method and system for regulating traffic of a TCP flow, according to the essential features of the claims.  Schmatz et al. (US#10,986,021) discloses a method for regulating traffic of TCP flow, comprising: a) receiving an incoming TCP packet (Fig. 2; Col.4, line 18 to Col. 5, line 9 : Packets arriving at a switch port are passed by the MAC unit in I/O stage 10 to packet processing logic 11); b) deciding, based on a ratio of current bucket level to bucket size of a token bucket, a logical value of an Explicit Congestion Notification (ECN) bit of the incoming TCP packet (Fig. 2; Col. 3, line 60 to Col. 5, line 9: the congested switch 2 can mark packets according to an ECN scheme for congestion control); c) setting a field of a meter tag of the incoming TCP packet to indicate one of packet forwarding and packet dropping (see Figs. 2, 4: policer module 41 monitors the status of queues in switch buffers and selectively forward/drop data packets when necessary) based on a packet length of the incoming TCP packet, the logical value of the ECN bit of the incoming TCP packet, and a current bucket level of the token bucket (Figs. 6-7; Col. 8, line 42 to Col. 9, line 36 : explicit congestion notification (ECN), TCP flow rate control is implemented via a token bucket algorithm in policer module 41 for traffic control); d) updating the current bucket level of the token bucket based on the field of the meter tag of the incoming TCP packet thus set, and increasing the current bucket level of the token bucket by a preset increment every preset period (Figs. 6-7; Col. 8, line 42 to Col. 9, line 36: leaky bucket algorithm in policer module 41); e) calculating an actual transmission rate at which the incoming TCP packet, the field of the meter tag of which is set to indicate packet forwarding, is to be transmitted (Figs. 6-7; Col. 8, line 42 to Col. 9, line 36: packet processing steps via a token bucket algorithm in policer module 41).
However, Schmatz does not disclose expressly the step of adjusting the rate of change of bucket level based on the adjustment value.  In the same field of endeavor, Malhotra et al. (US#8,743,693) teach to the token bucket policing mechanisms, in which dynamically adjusting an associated maximum token bucket size. By dynamically adjusting a maximum token bucket size (i.e., increasing the maximum token bucket size in response to various conditions and decreasing the maximum token bucket size in response to various conditions), an optimum information rate is maintained (Figs. 3-5, Col. 2, lines 51-65 & Col. 6, line 6 to Col. 12, line 25: step 304 - adjusting token buckets policing a plurality of connections).
Regarding claim 2, the reference further teaches wherein calculating the ratio of current bucket level to bucket size by dividing the current bucket level by a bucket size of the token bucket, where the bucket size is a capacity of the token bucket for holding tokens, and the current bucket level represents a number of the tokens currently held by the token bucket (Malhotra et al.: Fig. 3; Col. 6, line 18 Col. 8, line 19).
Regarding claim 6, the reference further teaches wherein one token allows an interface to send/receive data of one byte (Schmatz et al.: Figs. 6-7; Col. 8, line 42 to Col. 9, line 36: ).
Regarding claim 7, the reference further teaches wherein determining what the field of the meter tag of the incoming TCP packet indicates; and when it is determined that the field of the meter tag of the incoming TCP packet indicates packet forwarding, subtracting the packet length of the incoming TCP packet from the current bucket level to update the current bucket level (Malhotra et al.: Fig. 3; Col. 2, lines 6-25 & Col. 6, lines 49-60).
Regarding claim 10, the reference further teaches wherein calculating the difference between the actual transmission rate and the target rate by subtracting the actual transmission rate from the target rate; and determining the adjustment value for the rate of change of bucket level by using a proportional-integral-derivative (PID) control algorithm based on the difference between the actual transmission rate and the target rate thus calculated (Figs. 3-5, Col. 2, lines 51-65 & Col. 6, line 6 to Col. 12, line 25).
One skilled in the art would have recognized the need for effectively and efficiently regulating traffic of a TCP flow in communications networks, and would have applied Malhotra’s novel use of the token bucket policing mechanisms into Schmatz’s management of data flows in network switches to inhibit network congestion.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Malhotra’s method for dynamically adjusting token bucket size into Schmatz’s flow management in networks with the motivation being to provide a method and system for regulating traffic of TCP flow.
Allowable Subject Matter
8.	Claims 3-4, 8-9 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein determining whether the ratio of current bucket level to bucket size is smaller than a predetermined
ratio threshold; when it is determined that the ratio of current bucket level to bucket size is smaller than the predetermined ratio threshold, determining whether or not to assign a specific value to the ECN bit of the incoming TCP packet to indicate congestion, where the determination is made by random with a predetermined probability for a determination result in the positive
or negative; and when it is determined that the ratio of current bucket level to bucket size is not smaller than the predetermined ratio threshold, or when it is determined that the ratio of current bucket level to bucket size is smaller than the predetermined ratio threshold and to not assign the specific value to the ECN bit of the incoming TCP packet, keeping the ECN bit of the incoming
TCP packet at a default value to indicate non-congestion; wherein calculating the difference between the actual transmission rate and the target rate by subtracting the actual transmission rate from the target rate, and determining whether the difference between the actual
transmission rate and the target rate thus calculated is either greater than zero or smaller than zero; increasing the rate of change of bucket Level when it is determined that the difference between the actual transmission rate and the target rate thus calculated is greater than zero; and decreasing the rate of change of bucket Level when it is determined that the difference between the actual transmission rate and the target rate thus calculated is smaller than zero, as specifically recited in the claims 3-4, 8-9.  
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.
11.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

12.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
13.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Gregory Sefcheck, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
	
14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
July 15, 2022
/MAN U PHAN/Primary Examiner, Art Unit 2477